MADDOX, Justice.
The petition for the writ of certiorari is quashed as having been improvidently granted.
In quashing the writ of certiorari, this Court does not wish- to be understood as approving all the language, reasons, or statements of law in the Court of Civil Appeals’ opinion. Horsley v. Horsley, 291 Ala. 782, 280 So.2d 155 (1973). We particularly do not wish to be understood as approving the proposition that § 12—15—71(a), Ala.Code 1975, always precludes the application of the parental presumption, a long-established common-law principle, when custody is at issue in dependency cases.
WRIT QUASHED AS IMPROVIDENTLY GRANTED.
HOOPER, C.J., and HOUSTON, COOK, SEE, LYONS, BROWN, JOHNSTONE, and ENGLAND, JJ., concur.